DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 9, filed 6/29/21, with respect to the rejection(s) of claim 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously presented prior art US 1,302,820 (McCaffrey) and US 3,244,013 (Tubbs).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to claim 1, McCaffrey was previously cited as a teaching of extending the spray initiator downwardly into the tubular core and there do not appear to be any arguments regarding McCaffrey teaching this subject matter but instead an assertion that both Armstrong and McCaffrey fail to teach a spray contacting an entire perimeter of a tubular core. This claimed subject matter was previously addressed, and is currently addressed by Tubbs
Tubbs was previously cited as a teaching of a siphon spray initiator creating a spray which contacts an entire perimeter of a tubular core (creates a continuous seal). Applicant has 

	Regarding the new claim language of claim 1 requiring that “the tubular core is configured to couple to a toilet tank opening” Applicant has asserted that Armstrong and Tubbs fail to teach or disclose this subject matter but has not provided an explanation for why Applicant believes Armstrong fails to disclose this subject matter. The tubular core of Armstrong is coupled to the toilet tank opening through a seal (33) as seen in Figure 2. This seal fills the entire area between the toilet tank opening and the tubular core and the toilet tank opening and therefore couples the tubular core to the toilet tank opening. It is also noted that the tubular core on its own is “configured to” couple to the toilet tank opening in so much as it is configured to receive a coupling device such as a fastener or adhesive to directly couple it to the toilet tank opening.

Drawings
The drawings were received on 6/29/21.  These drawings are unacceptable.
Applicant has argued that Fig. 3 depicts a spray initiator having a constant diameter portion and an outwardly tapered bore. It is noted that reference 304 which is a cone shaped spray overlaps the initiator structure. As such the shape of the bore is not visible other than the section which is a constant diameter.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outwardly tapered bore portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "about 50 degrees to about 120 degrees" in claim 8 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant has defined the term “about” as permitting a claimed numeric value/variable to vary by different percentages from +/- 0.05% to +/- 10% or more. This proposed definition does not render the term “about” definite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 3, 6-8, 11-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,082,433 (Armstrong) in view of US 1,302,820 (McCaffrey) and US 3,244,013 (Tubbs).
	Regarding claims 1 and 3, Armstrong discloses a siphon valve assembly, the assembly comprising:
	a tubular core (32) having an inner surface and an outer surface;
	a head (34/43) coupled to an surrounding a top of the tubular core; and
	a fluid spray initiator (42) coupled to the head; wherein 
	a lower end of the head defines a siphon valve inlet (C3 L17-21), 
	a lower end of the tubular core defines a siphon valve outlet (38), 
	an upper end of the tubular core comprises a weir (Fig. 2), and
	the spray initiator is configured to discharge a pressurized fluid into the tubular core to induce a siphon flow of a surrounding fluid through the siphon inlet, over the weir, and out the siphon valve outlet (C3 L41-55),
	the tubular core is configured to couple (33) to a toilet tank opening (Fig. 2 – seal 33 couples the tubular core to the toilet tank opening), and
	the spray initiator is located towards a center of the head and extends downward through an opening in the head (Fig. 2).
	Armstrong, however, does not disclose that the spray initiator extends into the tubular core. Also, while Armstrong discloses that the spray initiator is configured to discharge fluid into the core in a spray shaped to flood the siphon (C3 L44-51) it does not explicitly describe the 
	McCaffrey teaches a siphon valve assembly (46, Fig. 5) comprising a tubular core (47) with a head (48). A spray initiator (49) extends downward through a center of the head into the tubular core (Fig. 5).
	It would have been obvious to one of ordinary skill in the art to extend the spray initiator into the tubular core, as taught by McCaffrey, to ensure the spray is contained within the tubular core to better ensure activation of the siphon.
	Tubbs teaches a toilet assembly (Fig. 1) utilizing a siphon activated by a spray initiator (21) which produces a spray (20) shaped such that it sprays pressurized fluid on an entire perimeter of an inner surface of a pipe to form a fluid seal (C2 L29-32, 60-66).
	It would have been obvious to one of ordinary skill in the art to configure the spray initiator to spray the pressurized fluid in a shape which sprays the fluid on an entire perimeter of the inner surface to form a fluid seal, as taught by Tubbs, to ensure proper operation of the siphon (vacuum creation/characteristics). 

	Regarding claim 6, Armstrong states that the head and the tubular core are longitudinally axially aligned (Fig. 2). 
	Regarding claim 7, Armstrong states that the siphon valve inlet is located circumferentially around the core (formed by the gap between the cap and the tank bottom – C3 L17-21).


	
	Regarding claim 11, Armstrong in view of McCaffrey and Tubbs teaches spraying the water from the initiator in a shape configured to engage the entire perimeter of an inner surface of the tubular core as previously discussed. Tubbs further teaches that this shape is a conical spray (20) (full or hollow cone-shaped spray). As such the combination of Armstrong in view of Tubbs would result in the initiator producing a full or conical spray.

	Regarding claim 12, Armstrong states that the valve assembly (head, core and initiator) comprises no moving parts (head, core and initiator are in fixed positions). 
	Regarding claim 13, Armstrong states that the fluid spray initiator is coupled to a fluid supply line (24) and a fluid supply valve (40).

	Regarding claim 15, Armstrong states that the fluid spray initiator is coupled to a fluid supply valve (40). 


	Regarding claim 17, Armstrong states that the assembly comprises an actuator (15) configured to open a fluid supply valve to initiate a flow of fluid into the core and to close the fluid supply valve after a predetermined time (C5 L1-6).

	Regarding claim 19, Armstrong discloses a toilet tank (10) including a siphon valve assembly comprising:
	a tubular core (32) having an inner surface and an outer surface;
	a head (34/43) coupled to an surrounding a top of the tubular core; and
	a fluid spray initiator (42) coupled to the head; wherein 
	a lower end of the head defines a siphon valve inlet (C3 L17-21), 
	a lower end of the tubular core defines a siphon valve outlet (38), 
	an upper end of the tubular core comprises a weir (Fig. 2), and
	the spray initiator is configured to discharge a pressurized fluid into the tubular core to induce a siphon flow of a surrounding fluid through the siphon inlet, over the weir, and out the siphon valve outlet (C3 L41-55),
	the tubular core is configured to couple to a toilet tank opening, and
	the spray initiator is located towards a center of the head and extends downward through an opening in the head (Fig. 2).
	Armstrong, however, does not disclose that the spray initiator extends into the tubular core. Also, while Armstrong discloses that the spray initiator is configured to discharge fluid into 
	McCaffrey teaches a siphon valve assembly (46, Fig. 5) comprising a tubular core (47) with a head (48). A spray initiator (49) extends downward through a center of the head into the tubular core (Fig. 5).
	It would have been obvious to one of ordinary skill in the art to extend the spray initiator into the tubular core, as taught by McCaffrey, to ensure the spray is contained within the tubular core to better ensure activation of the siphon.
	Tubbs teaches a toilet assembly (Fig. 1) utilizing a siphon activated by a spray initiator (21) which produces a spray (20) shaped such that it sprays pressurized fluid on an entire perimeter of an inner surface of a pipe to form a fluid seal (C2 L29-32, 60-66).
	It would have been obvious to one of ordinary skill in the art to configure the spray initiator to spray the pressurized fluid in a shape which sprays the fluid on an entire perimeter of the inner surface to form a fluid seal, as taught by Tubbs, to ensure proper operation of the siphon (vacuum creation/characteristics). 

	Regarding claim 20, Armstrong discloses a toilet assembly (Fig. 1) comprising a bowl (11), a tank (10) and a siphon valve assembly comprising:
	a tubular core (32) having an inner surface and an outer surface;
	a head (34/43) coupled to an surrounding a top of the tubular core; and
	a fluid spray initiator (42) coupled to the head; wherein 
	a lower end of the head defines a siphon valve inlet (C3 L17-21), 

	an upper end of the tubular core comprises a weir (Fig. 2), and
	the spray initiator is configured to discharge a pressurized fluid into the tubular core to induce a siphon flow of a surrounding fluid through the siphon inlet, over the weir, and out the siphon valve outlet (C3 L41-55),
	the tubular core is configured to couple to a toilet tank opening, and
	the spray initiator is located towards a center of the head and extends downward through an opening in the head (Fig. 2).
	Armstrong, however, does not disclose that the spray initiator extends into the tubular core. Also, while Armstrong discloses that the spray initiator is configured to discharge fluid into the core in a spray shaped to flood the siphon (C3 L44-51) it does not explicitly describe the initiator as being configured to spray the fluid on an entire perimeter of the tubular core inner surface.
	McCaffrey teaches a siphon valve assembly (46, Fig. 5) comprising a tubular core (47) with a head (48). A spray initiator (49) extends downward through a center of the head into the tubular core (Fig. 5).
	It would have been obvious to one of ordinary skill in the art to extend the spray initiator into the tubular core, as taught by McCaffrey, to ensure the spray is contained within the tubular core to better ensure activation of the siphon.
	Tubbs teaches a toilet assembly (Fig. 1) utilizing a siphon activated by a spray initiator (21) which produces a spray (20) shaped such that it sprays pressurized fluid on an entire perimeter of an inner surface of a pipe to form a fluid seal (C2 L29-32, 60-66).
. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of McCaffrey and Tubbs as applied to claim 1 above, and further in view of US 2,239,570 (Pribula).
	Regarding claim 2, Armstrong states that the head comprises a cap located about the tubular core however the cap is flat rather than dome-shaped. 
	Pribula teaches a siphon valve (15) for a toilet comprising a central tubular core (32) and a dome-shaped cap located about the tubular core (Fig. 1).
	It would have been obvious to one of ordinary skill in the art to make the cap dome-shaped, as taught by Pribula, to facilitate a less turbulent flow of water through the valve assembly during activation/flushing.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of McCaffrey and Tubbs as applied to claim 1 above, and further in view of US 2,068,252 (Weber) and GB 464,588 (Iyer).
	Regarding claim 4, Armstrong presents a siphon valve comprising a tubular core but does not disclose that the core comprises a first tubular section, a tapered section and a second tubular section. Armstrong also does not state that the upper portion of the core curves outward at the weir and extends downward from the weir. 


    PNG
    media_image1.png
    632
    586
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to form the core with two tubular sections joined by a tapered section, as taught by Weber, to facilitate adjustment of the diameter of the core along its length thereby altering the flow in a manner beneficial to the siphoning action.
	Iyer teaches a siphon valve (Fig. 3) comprising a tubular core (C) with a weir at its top surrounded by a head (D), an upper portion of the core (B) curves outward at the weir and extends downward from the weir (Fig. 3).
	It would have been obvious to one of ordinary skill in the art to provide an outward and downward extension at the upper end of the core, as taught by Iyer, to better guide the flow of water through the siphon and into the core.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of McCaffrey and Tubbs as applied to claim 1 above, and further in view of DE 643139 (Massinon).
	Regarding claim 9, Armstrong states the inclusion of a downwardly directed spray initiator but is silent regarding the shape of its bore.
	Massinon teaches a siphon valve for a toilet comprising a spray initiator (23) comprising an outwardly tapering bore (Fig. 1) which sprays water to initiate a siphoning action (Fig. 2).
	It would have been obvious to one of ordinary skill in the art to utilize an outwardly tapering bore, as taught by Massinon, to better distribute water within the valve and better ensure initiation of the siphoning action.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of McCaffrey and Tubbs as applied to claim 3 above, and further in view of US 3,146,674 (Wahlin).
	Regarding claim 10, while Armstrong states that the spray initiator is configured to discharge fluid into the core in a spray shaped to flood the siphon (C3 L44-51) it does not state what shape the spray is. 
	Wahlin teaches a spray nozzle (Fig. 1) which can produce either a square cone-shaped spray or round cone-shaped spray (C2 L40-47) with either shaped spray producing a solid or full cone spray (C2 L35-38).
	It would have been obvious to utilize either a round or square cone-shaped spray, as taught by Wahlin, as both are art recognized equivalents for producing a full/solid conical spray capable of flooding an area. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of McCaffrey and Tubbs as applied to claim 1 above, and further in view of US 2,612,407 (Bete).
	Regarding claim 14, while Armstrong states that the spray initiator is configured to discharge fluid into the core in a spray shaped to flood the siphon (C3 L44-51) it does not state that the spray initiator is a pigtail initiator. 
	Bete teaches a pigtail sprayer (Fig. 1) which is designed to produce a uniform (C1 L45-48) solid cone-shaped spray (C1 L7-9). 
	It would have been obvious to one of ordinary skill in the art to utilize a pigtail sprayer, as taught by Bete, as such a spray initiator would provide an evenly distributed conical spray capable of flooding the tubular core to initiate the siphon.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of McCaffrey and Tubbs as applied to claim 13 above, and further in view of US 7,000,627 (Johnson).
	Regarding claim 18, Armstrong does not state that the fluid supply valve is associated with a timer.
	Johnson teaches a valve assembly for a toilet cistern comprising a fluid supply valve (10) associated with a timer (24).
	It would have been obvious to one of ordinary skill in the art to associate the fluid supply valve with a timer, as taught by Johnson, to prevent damage or wasting water in the event of a failure in the flush system.

Claims 1, 3, 6-8, 11-13, 15-17 and 19 are rejected in the alternate, and claim 5 is rejected, under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Tubbs.
	Regarding claims 1 and 3, McCaffrey discloses a siphon valve assembly, the assembly comprising:
	a tubular core (47) having an inner surface and an outer surface;
	a head (48) coupled to an surrounding a top of the tubular core; and
	a fluid spray initiator (49) coupled to the head; wherein 
	a lower end of the head defines a siphon valve inlet (Pg. 2 L74-75), 
	a lower end of the tubular core defines a siphon valve outlet (Pg. 2 L72-74), 
	an upper end of the tubular core comprises a weir (Fig. 5), and
	the spray initiator is configured to discharge a pressurized fluid into the tubular core to induce a siphon flow of a surrounding fluid through the siphon inlet, over the weir, and out the siphon valve outlet (Pg. 2 78-80; Pg. 2 L26-34),
	the tubular core is configured to couple to a toilet tank opening (Fig. 5 – tubular core engages threaded connection at opening of tank 45), and
	the spray initiator is located towards a center of the head and extends downward through an opening in the head  into the tubular core (Fig. 5);
	wherein the spray initiator is configured to spray the pressurized fluid into the tubular core to create negative pressure in the tubular core and initiating the siphon flow (Pg. 2 78-80; Pg. 2 L26-34).

	Tubbs teaches a toilet assembly (Fig. 1) utilizing a siphon activated by a spray initiator (21) which produces a spray (20) shaped such that it sprays pressurized fluid on an entire perimeter of an inner surface of a pipe to form a fluid seal (C2 L29-32, 60-66).
	It would have been obvious to one of ordinary skill in the art to configure the spray initiator to spray the pressurized fluid in a shape which sprays the fluid on an entire perimeter of the inner surface to form a fluid seal, as taught by Tubbs, to ensure proper operation of the siphon (vacuum creation/characteristics). 

	Regarding claim 5, McCaffrey states that the siphon valve assembly is configured so that siphon fluid flow of the surrounding fluid continues until a surrounding fluid level drops to the lower end of the head and air enters the siphon valve inlet (Pg. 2 L80-88; States that a vent is provided to introduce air and break the siphon before the water drops below the inlet, however this vent may be omitted which would result in the siphon breaking when the surrounding fluid level drops below the inlet to allow air into the inlet).

	Regarding claim 6, McCaffrey states that the head and the tubular core are longitudinally axially aligned (Fig. 5). 
	Regarding claim 7, McCaffrey states that the siphon valve inlet is located circumferentially around the core (Fig. 5 - formed by the gap between the cap and the tank bottom).

	Regarding claim 8, McCaffrey is silent in regards to the spray angle of the fluid dispensed by the spray initiator. Instead McCaffrey states that the spray initiator is configured to discharge the pressurized fluid into the tubular core to create a negative pressure and initiate a siphon action (Pg. 2 78-80; Pg. 2 L26-34). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of McCaffrey by making the spray angle between 50 and 120 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. See MPEP 2144.05(II).
	
	Regarding claim 11, McCaffrey in view of Tubbs teaches spraying the water from the initiator in a shape configured to engage the entire perimeter of an inner surface of the tubular core as previously discussed. Tubbs further teaches that this shape is a conical spray (20) (full or hollow cone-shaped spray). As such the combination of McCaffrey in view of Tubbs would result in the initiator producing a full or conical spray.

	Regarding claim 12, McCaffrey states that the valve assembly (head, core and initiator) comprises no moving parts (head, core and initiator are in fixed positions). 
	Regarding claim 13, McCaffrey states that the fluid spray initiator is coupled to a fluid supply line (5) and a fluid supply valve (11).


	Regarding claim 16, McCaffrey states the inclusion of an actuator (21) configured to open a fluid supply valve to initiate flow of fluid into the core (Pg. 2 L17-26).

	Regarding claim 17, McCaffrey states that the assembly comprises an actuator (21) configured to open a fluid supply valve to initiate a flow of fluid into the core and to close the fluid supply valve after a predetermined time (Pg. 2 L17-26, L45-68; predetermined time is based on rate at which water is supplied to reset system).

	Regarding claim 19, McCaffrey discloses a toilet tank (45) including a siphon valve assembly comprising:
	a tubular core (47) having an inner surface and an outer surface;
	a head (48) coupled to an surrounding a top of the tubular core; and
	a fluid spray initiator (49) coupled to the head; wherein 
	a lower end of the head defines a siphon valve inlet (Pg. 2 L74-75), 
	a lower end of the tubular core defines a siphon valve outlet (Pg. 2 L72-74), 
	an upper end of the tubular core comprises a weir (Fig. 5), and
	the spray initiator is configured to discharge a pressurized fluid into the tubular core to induce a siphon flow of a surrounding fluid through the siphon inlet, over the weir, and out the siphon valve outlet (Pg. 2 78-80; Pg. 2 L26-34),
	the tubular core is configured to couple to a toilet tank opening (Fig. 5 – tubular core engages threaded connection at opening of tank 45), and

	wherein the spray initiator is configured to spray the pressurized fluid into the tubular core to create negative pressure in the tubular core and initiating the siphon flow (Pg. 2 78-80; Pg. 2 L26-34).
	McCaffrey however does not explicitly describe the initiator as being configured to spray the fluid on an entire perimeter of the tubular core inner surface to generate the negative pressure.
	Tubbs teaches a toilet assembly (Fig. 1) utilizing a siphon activated by a spray initiator (21) which produces a spray (20) shaped such that it sprays pressurized fluid on an entire perimeter of an inner surface of a pipe to form a fluid seal (C2 L29-32, 60-66).
	It would have been obvious to one of ordinary skill in the art to configure the spray initiator to spray the pressurized fluid in a shape which sprays the fluid on an entire perimeter of the inner surface to form a fluid seal, as taught by Tubbs, to ensure proper operation of the siphon (vacuum creation/characteristics). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Tubbs as applied to claim 1 above, and further in view of Pribula.
	Regarding claim 2, McCaffrey states that the head comprises a cap located about the tubular core however the cap is flat rather than dome-shaped. 
	Pribula teaches a siphon valve (15) for a toilet comprising a central tubular core (32) and a dome-shaped cap located about the tubular core (Fig. 1).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Tubbs as applied to claim 1 above, and further in view of Weber and Iyer.
	Regarding claim 4, McCaffrey presents a siphon valve comprising a tubular core but does not disclose that the core comprises a first tubular section, a tapered section and a second tubular section. Armstrong also does not state that the upper portion of the core curves outward at the weir and extends downward from the weir. 
	Weber teaches a siphon valve for a toilet comprising a central tubular core (3) having a first tubular section, a tapered section (57) and a second tubular section (Pg. 2, C1 L24-28).

    PNG
    media_image1.png
    632
    586
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to form the core with two tubular sections joined by a tapered section, as taught by Weber, to facilitate adjustment of the 
	Iyer teaches a siphon valve (Fig. 3) comprising a tubular core (C) with a weir at its top surrounded by a head (D), an upper portion of the core (B) curves outward at the weir and extends downward from the weir (Fig. 3).
	It would have been obvious to one of ordinary skill in the art to provide an outward and downward extension at the upper end of the core, as taught by Iyer, to better guide the flow of water through the siphon and into the core.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Tubbs as applied to claim 1 above, and further in view of Massinon.
	Regarding claim 9, McCaffrey states the inclusion of a downwardly directed spray initiator but is silent regarding the shape of its bore.
	Massinon teaches a siphon valve for a toilet comprising a spray initiator (23) comprising an outwardly tapering bore (Fig. 1) which sprays water to initiate a siphoning action (Fig. 2).
	It would have been obvious to one of ordinary skill in the art to utilize an outwardly tapering bore, as taught by Massinon, to better distribute water within the valve and better ensure initiation of the siphoning action.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Tubbs as applied to claim 3 above, and further in view of Wahlin.
	Regarding claim 10, while McCaffrey states that the spray initiator is configured to discharge fluid into the tubular core to induce a siphon action it does not state what shape the spray is. 
	Wahlin teaches a spray nozzle (Fig. 1) which can produce either a square cone-shaped spray or round cone-shaped spray (C2 L40-47) with either shaped spray producing a solid or full cone spray (C2 L35-38).
	It would have been obvious to utilize either a round or square cone-shaped spray, as taught by Wahlin, as both are art recognized equivalents for producing a full/solid conical spray capable of distributing water throughout the entirety of a designated area. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Tubbs as applied to claim 1 above, and further in view of Bete.
	Regarding claim 14, while McCaffrey states that the spray initiator is configured to discharge fluid into the tubular core to induce a siphon action it does not state that the spray initiator is a pigtail initiator. 
	Bete teaches a pigtail sprayer (Fig. 1) which is designed to produce a uniform (C1 L45-48) solid cone-shaped spray (C1 L7-9). 
	It would have been obvious to one of ordinary skill in the art to utilize a pigtail sprayer, as taught by Bete, as such a spray initiator would provide an evenly distributed conical spray capable of flooding the tubular core to initiate the siphon.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Tubbs as applied to claim 13 above, and further in view of Johnson.
Regarding claim 18, McCaffrey does not state that the fluid supply valve is associated with a timer.
	Johnson teaches a valve assembly for a toilet cistern comprising a fluid supply valve (10) associated with a timer (24).
	It would have been obvious to one of ordinary skill in the art to associate the fluid supply valve with a timer, as taught by Johnson, to prevent damage or wasting water in the event of a failure in the flush system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Tubbs and Armstrong.
	Regarding claim 20, McCaffrey discloses a toilet assembly (Fig. 1/5) comprising a tank (45) and a siphon valve assembly comprising:
	a tubular core (47) having an inner surface and an outer surface;
	a head (48) coupled to an surrounding a top of the tubular core; and
	a fluid spray initiator (49) coupled to the head; wherein 
	a lower end of the head defines a siphon valve inlet (Pg. 2 L74-75), 
	a lower end of the tubular core defines a siphon valve outlet (Pg. 2 L72-74), 
	an upper end of the tubular core comprises a weir (Fig. 5), and
	the spray initiator is configured to discharge a pressurized fluid into the tubular core to induce a siphon flow of a surrounding fluid through the siphon inlet, over the weir, and out the siphon valve outlet (Pg. 2 78-80; Pg. 2 L26-34),
	the tubular core is configured to couple to a toilet tank opening (Fig. 5 – tubular core engages threaded connection at opening of tank 45), and

	wherein the spray initiator is configured to spray the pressurized fluid into the tubular core to create negative pressure in the tubular core and initiating the siphon flow (Pg. 2 78-80; Pg. 2 L26-34).
	McCaffrey however does not explicitly describe the initiator as being configured to spray the fluid on an entire perimeter of the tubular core inner surface to generate the negative pressure. McCaffrey also does not explicitly disclose the inclusion of a toilet bowl.
	Tubbs teaches a toilet assembly (Fig. 1) utilizing a siphon activated by a spray initiator (21) which produces a spray (20) shaped such that it sprays pressurized fluid on an entire perimeter of an inner surface of a pipe to form a fluid seal (C2 L29-32, 60-66).
	It would have been obvious to one of ordinary skill in the art to configure the spray initiator to spray the pressurized fluid in a shape which sprays the fluid on an entire perimeter of the inner surface to form a fluid seal, as taught by Tubbs, to ensure proper operation of the siphon (vacuum creation/characteristics). 
	Armstrong teaches a toilet assembly (Fig. 1) comprising a tank (10) with a siphon valve assembly (Fig. 2) and a bowl (11). 
	It would have been obvious to one of ordinary skill in the art to couple the tank to a bowl, as evidenced by Armstrong, so that the flush tank has a device to flush and a destination for the water being siphoned out of the tank.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,072,346 (Wahlin) is a spray nozzle comprising an outwardly tapered bore which dispenses a square cone-shaped spray. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754